TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00167-CV


                                 Julio Cesar Santos, Appellant

                                                 v.

                                  Jesse Lynn Santos, Appellee




               FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-007892, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on May 29, 2020. On July 13, 2020, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by July 23, 2020, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed for Want of Prosecution

Filed: August 19, 2020